219 S.W.3d 777 (2007)
Richard HARRIS, Respondent,
v.
ROY'S TRANSMISSION, et al., Appellant.
No. ED 87921.
Missouri Court of Appeals, Eastern District, Division One.
April 10, 2007.
*778 Charles E. Kirksey, St. Louis, MO, for appellant.
Brian L. Harvell, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Roy's Transmission and Enterprises, Inc. ("Roy's Transmission") appeals from a judgment of the trial court entered against it for interference with easement rights. Roy's Transmission claims four points on appeal. First, Roy's Transmission claims that the trial court erred by entering judgment for the plaintiff, Richard Harris ("Harris"), because the judgment was against the weight of the evidence. Second, Roy's Transmission claims that the trial court erred in allowing Harris to elicit an opinion from John Grimm ("Grimm") and use the opinion as a basis for damages because Grimm was not an expert. Third, Roy's Transmission claims that the trial court erred in granting judgment for Harris due to laches. Fourth, Roy's Transmission claims that the trial court erred by awarding Harris excessive damages for loss of rent because Harris failed to take steps to mitigate his damages.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).